Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 CRUZ MARINA VASQUEZ RODRIGUEZ and
 WILLIAM RODRIGUEZ,

                      Plaintiffs,                               Civil Action No. 18-7959

           v.                                                           OPINION

 WELLS FARGO BANK, N.A., et al.,

                    Defendants.



John Michael Vazguezg U.S.D.J.

       Presently before the Court are motions to dismiss filed by Defendant Gateway Funding

Diversified Mortgage Services, LP (“Gateway”), D.E. 9, as well as Defendants Wells Fargo Bank,

N.A. (“Wells Fargo”) and the Bank of New York Mellon f/k/a the Bank of New York as successor

in interest to JPMorgan Chase Bank, N.A., as Trustee for RBSGC Mortgage Loan Trust Mortgage

Pass-through Certificates, Series 2005-RPI, as assignee and successor in interest (“BNYM”), D.E.

13.   Plaintiffs Cruz Marina Vasquez Rodriguez (“Ms. Rodriquez”) and William Rodriguez

(collectively “Plaintiffs”) filed a single brief in opposition, D.E. 13, to which Wells Fargo and

BNYM replied, D.E. 14.1 The Court reviewed the parties’ submissions and decided the motions




  Gateway’s brief in support of its motion to dismiss, D.E. 9, will be referred to as “Gateway Br.”;
Wells Fargo and BNYM’s brief in support of their motion to dismiss, D.E. 10-I, will be referred
to as “BNYM Br.”; Plaintiffs’ memorandum in opposition, D.E. 13, will be referred to as “Plfs.
Opp.”; and Wells Fargo and BNYM’s reply in support of their motion, D.E. 14, will be referred to
as “BNYM Reply Br.”
without oral argument pursuant to fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). for the reasons

set forth below, the Complaint is dismissed in its entirety.

    I.      FACTUAL BACKGROUND2 & PROCEDURAL HISTORY

         On November 15, 2002, Plaintiffs entered into a mortgage with Electronic Registration

Systems, Inc. as nominee for Gateway, and purchased a two-family residence in Wallington, New

Jersey. Compl. Ex. F. Plaintiffs were not fluent in English; as a result, “Defendants representatives

had to input and translate all the information on the mortgage loan documents.” Id.    ¶ 8. Allegedly
due to the language barrier, Ms. Rodriguez’s Columbian passport number was inputted on the

mortgage application instead of her social security number. Thus, the executed loan documents

contained a “clerical error.” Id.   ¶J 9, 11. When this occurred, Defendants were aware that Ms.
Rodriguez was a legal permanent resident who did not have a social security number. Id.          ¶ 10.
Plaintiffs allege that for the next six years, they made timely mortgage payments, seemingly

without issue. Id.   ¶ 12.
         In January 2009, Gateway assigned Plaintiffs’ mortgage to Wells fargo. Id. Ex. D. On

January 21, 2009, Wells fargo sent a notice of intent to foreclose to Plaintiffs stating that they

were in default because Plaintiffs provided false social security numbers in connection with the

origination of the loan. Id. Ex. E. Wells Fargo then declared Plaintiffs in default and initiated a

foreclosure action in New Jersey state court. Id.     ¶   15. Plaintiffs informed Wells Fargo that the

false information “was merely a clerical error on the part of Defendants own representative in



2
  The factual background is taken from Plaintiffs’ Complaint, D.E. 1, as well as the exhibits
attached to the Complaint and related New Jersey state court orders. When reviewing a motion to
dismiss for failure to state a claim, a court accepts as true all well-pleaded facts in the Complaint.
fowler v. UPMC Shadyside, 578 f.3d 203, 210 (3d Cir. 2009). A court may also consider any
document integral to or relied upon in the Complaint and matters of public record such as court
orders. In re Burlington Coat factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997); Khan v.
Borough ofEngtewood Cltffs, No. 12-7837, 2014 WL 295069, at *3 (D.N.J. Jan. 27, 2014).
                                                  2
filling out [Plaintiffs’] loan application” and began taking steps to prevent the foreclosure.

Plaintiffs and Wells Fargo participated in two mediations through the New Jersey foreclosure

Mediation Program and sent Wells Fargo multiple loss mitigation applications. Id.      ¶J 17-19; 20.
On October 29, 2010, however, Wells Fargo obtained a default judgment against Plaintiffs. See

final Judgment, Certification of Brian P. Matthews, Esq. (“Matthews Cert.”) Ex. C.

       Even after judgment was entered in the state foreclosure matter, Plaintiffs continued their

attempts to keep their property. In 2012, Plaintiffs filed a motion to vacate the final judgment in

the foreclosure action (Id.), but their motion was denied. In 2017, Plaintiffs filed a Chapter 7

bankruptcy petition (id.   ¶ 27) and an order of discharge was entered on November 9, 2017     (Id.   ¶
28). Further, Plaintiff sent additional loss mitigation applications to Wells Fargo. Id.   ¶ 19,   22,

29. Plaintiffs allege that Wells Fargo refused to acknowledge or review their loss mitigation

applications. Id.   ¶ 24. Despite their efforts, Plaintiffs allege that Defendants refused to review
and qualify Plaintiffs for a loan modification even though they qualify. Id.   ¶ 42.
       Plaintiffs filed the instant Complaint on April 17, 2018.        The Complaint asserts the

following claims for relief: (1) violation of the Real Estate Settlement Procedures Act (“RESPA”);

(2) negligence; (3) violations of unnamed state law “prohibiting unfair and deceptive consumer

practices with respect to loan servicing”4; and (4) common law fraud. Each claim is premised on

the same alleged wrongful conduct—that Defendants refused to correct Plaintiffs’ mortgage

application and modify the mortgage after learning of the “clerical error,” and failed to consider

Plaintiffs’ loss mitigation applications. Compl., D.E. 1. In addition to damages, Plaintiffs seek



 While not pled, Wells Fargo assigned the judgment of foreclosure to BNYM in 2014. See
Assignment of Judgment of Foreclosure and Cause of Action, Matthews Cert. Ex. D.
‘
 In their opposition brief, Plaintiffs seem to allege that this claim is one pursuant the New Jersey
Consumer fraud Act, N.J.S.A. 56:8-1 to -20. Plfs. Opp. at 15-17.
                                                  3
permanent injunctive relief to prevent the sale of their home at a sheriffs sale. Id. at 15-16.

Defendants subsequently filed motions to dismiss. D.E. 9, 10.

    II.      STANDARD OF REVIEW

             A. Rule 12(b)(1)

          In deciding a Rule 12(b)(l) motion for lack of subject-matter jurisdiction, a court must first

determine whether the party presents a facial or factual attack because the distinction determines

how the pleading is reviewed.5 A facial attack “contests the sufficiency of the complaint because

of a defect on its face,” whereas a factual attack “asserts that the factual underpinnings of the basis

for jurisdiction fails to comport with the jurisdictional prerequisites.” Elbeco Inc. v. Nat ‘1 Ret.

fund, 12$ F. Supp. 3d $49, 854(E.D. Pa. 2015) (quotingMoore v. Angie’s List, Inc., 11$ F. Supp.

3d 802, $06 (E.D. PA. 2015)). When a party moves to dismiss prior to answering the complaint,

as is the case here, the motion is generally considered a facial attack. Constittttion Party ofPa. v.

Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

          For a facial attack, “the Court must consider the allegations of the complaint as true,” much

like a Rule 12(b)(6) motion to dismiss. Bd. of Trs. of Trucking Emps ofN. Jersey Welfare Fund,

Inc. v. CaliberAttto Transfer, Inc., No. 09-6447, 2010 WL 2521091, at *$ (D.N.J. June 11,2010)

(quoting Petritska v. Gannon Univ., 462 f.3d 294, 302 (3d Cir. 2006)). The burden is on the

Plaintiff to prove the Court has jurisdiction. Id. (citing Petrttska, 462 F.3d at 302).




  This Court also has an independent obligation to establish that it has subject-matter jurisdiction.
Morel v. INS, 144 F.3d 248, 251 (3d Cir. 1998) (“[A federal] court       . will raise lack of subject-
                                                                             .   .




matter jurisdiction on its own motion.”) (quoting Ins. Corp. ofIr,, Ltd. v. Compagnie des Bauxites
de Gttinee, 456 U.S. 694, 702 (1982)).


                                                    4
              B. Rule 12(b)(6)

           Federal Rule of Civil Procedure 12(b)(6) permits a motion to dismiss when a complaint

fails “to state a claim upon which relief can be granted{.j” For a complaint to survive dismissal

under Rule 12(b)(6), it must contain enough factual matter to state a claim that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Belt Att. Corp.     V.   Twombly, 550 U.S.

544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Further, a plaintiff must “allege sufficient facts to raise a reasonable expectation that

discovery will uncover proof of her claims.” Connelly v. Lane Const. Corp., 809 f.3d 780, 789

(3d Cir. 2016). In evaluating the sufficiency of a complaint, district courts must separate the

factual and legal elements. fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009).

Restatements of the elements of a claim are legal conclusions, and therefore, not entitled to a

presumption of truth. Burtch v. Mi/berg factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The

Court, however, “must accept all of the complaint’s well-pleaded facts as true.” Fowter, 578 F.3d

at 210.

    III.      ANALYSIS

              A. Wells Fargo and BNYM’s Motion to Dismiss

                  1. Rooker-feidman Doctrine

           Wells Fargo and BNYM maintain that this Court lacks subject matter jurisdiction over the

matter because of the Rookcr-Ectdmcrn doctrine. BNYM Br. at 10-12. “The Rooker-Feidman

doctrine precludes lower federal courts from exercising appellate jurisdiction over final state-court

judgments because such appellate jurisdiction rests solely with the United States Supreme Court.”



                                                   5
In re Madera, 586 f.3d 228, 232 (3d Cir. 2009) (quoting Lance v. Dennis, 546 U.S. 459. 463

(2006)); see also Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). In other

words, the Rooker-feidman doctrine bars “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection ofthose judgments.” Exxon Mobil Corp. v. Saudi

Basic Inthts., Inc., 544 U.S. 280, 284 (2005). The Third Circuit has ruled that the doctrine applies

when four elements are met: “(1) the federal plaintiff lost in state court; (2) the plaintiff

‘cornplain[s] of injuries caused by [the] state-court judgments’; (3) those judgments were rendered

before the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state judgments.”6 Great W Mining & Mineral Co. v. fox Rothschild LLP, 615 F.3d

159, 166 (3d Cir. 2010) (citingExxon Mobil Corp., 544 U.S. at 284).

       “The second and fourth requirements are the key to determining whether a federal suit

presents an independent, non-barred claim.” Id. The Third Circuit advises that “[t]he second

requirement—that a plaintiff must be complaining of injuries caused by a state-court judgment—

may also be thought of as an inquiry into the source of the plaintiffs injury.” Id. (citing Tttrner v.

Cranford Square Apartments III, L.F., 449 f.3d 542, 547 (3d Cir. 2006). “A useful guidepost is

the timing of the injury, that is, whether the injury complained of in federal court existed prior to

the state-court proceedings and thus could not have been ‘caused by’ those proceedings.” Id. at



6
  The Third Circuit previously relied on a different test to determine whether the Rooker-feldman
doctrine applied to a subsequent federal suit. However, in light of Lance and Exxon Mobil. the
Third Circuit concluded that “‘caution is now appropriate in relying on our pre-Eion formulation
of the Rooker-Feldman doctrine,’ which focused on whether the state and federal suits were
‘inextricably intertwined.” Great W. Mining & Mineral Co. v. fox Rothschild LLP, 615 f.3d
159, 169 (3d Cit. 2010) (quoting Gary v. Braddock Cemetery, 517 f.3d 195, 200 n.5 (3d Cir.
2008)). In place of the “inextricably intertwined” analysis, in Great Western Mining, the Third
Circuit concluded that a four-factor test is appropriate.

                                                  6
167. The Third Circuit has explained that the fourth requirement is “closely related” to the second

requirement, but that the fourth requirement is aimed at plaintiff asking a federal district court to

engage in “appellate review of state-court decisions or a review of the proceedings already

conducted by the lower tribunal to determine whether it reached its result in accordance with law.”

Id. (internal citations and quotations omitted). “If the relief requested in the federal action requires

determining that the state court’s decision is wrong or would void the state court’s ruling, then the

     district court has no subject matter to hear the suit.” FOCUS v. Allegheny Cty. Court of

Common Fleas, 75 f.3d 834, 840 (3d Cir. 1996). Here, the analysis turns on the fourth element.

        The applicability of the Rooker-feldman doctrine for federal cases that follow state

mortgage foreclosures was recently addressed in Silfccv. Atlantic Stewardship Bank, No. 15-1762,

2016 WL 2770806, at *5 (D.N.J. May 12, 2016). In Si/fee, the plaintiff sued its mortgagee in

federal court after final judgment was entered in a state court mortgage foreclosure action. The

plaintiff asserted multiple claims alleging that its mortgagee engaged in various forms of

misconduct in connection with the mortgage. Id. at * I. The defendant argued that the plaintiffs

claims were barred by the Rooker-feidman doctrine. Judge McNulty determined that the claims

for quiet title and declaratory judgment were barred by the Rooker-Feldman doctrine because the

issues essential to these claims were determined by the state court, and any federal court judgment

would “in effect declare the foreclosure judgment to be invalid.” Id. at *5 Through these claims,

the plaintiff asked the federal court to hold “that the mortgage was not valid, that [the defendant]

is not the mortgage holder, that [the defendant’s] position is junior to that of Siljee, or that Siljee

owns the property free and clear of any lien.” Id. Similarly, the claims for breach of contract were

closely intertwined with the state foreclosure because the essence of the claim was that the

mortgage was invalid or that the defendant had no standing. Id. The RESPA claim, however, was



                                                    7
not barred by the Rooker-Feldman doctrine. Judge McNulty determined that this claim was

separate from the state court proceedings because it was simply a modest claim for damages based

on the defendant’s failure to respond to a qualified written request, or QWR. Id.; see also Pttche

v. Welts Fargo NA, 256 F. Supp. 3d 540, 547 (D.N.J. 2017) (concluding that claims asserted in

subsequent federal case seeking “only damages for Defendant’s alleged violation of its statutory

and contractual obligations to review and investigate any errors made in the evaluation of

Plaintiffs’ loss mitigation application” were not barred by the Rooker-Feidman doctrine).

       Plaintiffs’ claims, to the extent they seek damages, are not barred by Rooker-Fetdman

because they address collateral issues to what was actually decided in the foreclosure matter, as

the Siljee court also found. In the foreclosure action, the state court addressed whether Plaintiffs

defaulted and Wells Fargo’s right to foreclose. But here, Plaintiffs attack Wells Fargo’s alleged

failure to recognize and fix the alleged clerical error in Plaintiffs’ mortgage application. Although

a decision in Plaintiffs’ favor puts the foreclosure on admittedly tenuous footing, this Court is not

actually asked to conclude that the state court erred in the foreclosure action. See, e.g., Siljee, at

*5; see also Giles v. Phelan, Hatlinan & Schmieg, L.L.P., 901 F. Supp. 2d 509, 521 (D.N.J. 2012)

(“The Third Circuit has distinguished lawsuits based on a defendant’s actions.    .   .   from lawsuits in

which the state court judgment itself is challenged.”). As a result, Plaintiffs’ damages claims are

not barred by the Booker-Feldman doctrine.

       This is not the case for Plaintiffs’ claim for injunctive relief. In addition to damages,

Plaintiffs seek a permanent injunction preventing the sale of their home through a sheriffs sale.

Plfs. Opp. at 11-12. If the Court were to grant this relief if would void the state court’s decision

as to Wells Fargo and BNYM’s right to foreclose on Plaintiffs’ mortgage. See Siljee, at *5 Thus,




                                                  8
the Court lacks jurisdiction to entertain Plaintiffs’ claim for injunctive relief as a result of the

Rooker-felthnan doctrine. The claim for injunctive relief is therefore dismissed.

               2. Entire Controversy Doctrine

       Wells Fargo and BNYM also argue that the Complaint should he dismissed in its entirety

because Plaintiffs’ claims are hatred by the entire controversy doctrine. BNYM Br. at 14-16.

When deciding a motion based on preclusion, the Court applies the preclusion law from the first

forum, here New Jersey state court. Chavez v. Dole Food Co., Inc., 836 F.3d 205, 221 (3d Cir.

2016). “The entire controversy doctrine is essentially New Jersey’s specific, and idiosyncratic,

application of traditional resjttdicata principles.” Rycotine Prods., Inc. v. C & W Unlimited, 109

F.3d 883, 886 (3d Cir. 1997). Similar to resjudicata, the entire controversy doctrine “extinguishes

any subsequent federal-court claim that could have been joined but was not raised in the prior state

action.” Siljee, 2016 WL 2770806, at *7 The entire controversy doctrine is an affirmative defense

that may be considered as grounds for dismissal under Rule I 2(b)(6) if its application is clear from

the face of the complaint. Rycotine Prods., Inc., 109 F.3d at 886.

       New Jersey Court Rule 4:30A, which codifies the entire controversy doctrine, provides that

“[n]on-joinder of claims required to be joined by the entire controversy doctrine shall result in the

preclusion of the omitted claims to the extent required by the entire controversy doctrine.”

Generally, “[t]he entire controversy rule applies in federal court where there has been a previous

state court action involving the same transaction.” Puche, 256 F. Supp. 3d at 547. Rule 4:30A,

however, only applies to claims that could have been joined in the prior proceeding. Sitjee, 2016

WL 2770806, at 8 Further, in the context of foreclosure matters, the entire controversy doctrine

is limited to “germane” claims. Id. (citing N.J. Ct. Rule 4:64-5). In other words, if a claim was




                                                  9
not germane, it need not have been brought in the prior foreclosure action and would not be subject

to the entire controversy doctrine.

       A claim is gennane if it arises out of the underlying mortgage transaction.         Siljee, 2016 WL
2770806, at *8 (quoting Leisure Tech.—Ne. v. Ktingbeil Holding Co., 137 N.J. Super. 353, 358

(App. Div. 1975)). A claim that is based on “conduct of the mortgagee.       .   .   prior to the institution

of a foreclosure that could be the basis of an independent action for damages by reason of the

mortgagee having brought the foreclosure” is germane. Zebrowski v. Welts Fargo Ban/c N.A., No.

07-5236, 2010 WL 2595237, at *6 (D.N.J. June 21, 2010) (quoting Sun NLF Ltd. Partnership v.

Sasso, 313 N.J. Super. 546, 540 (App. Div. 1998)). Tn addition, “[cjlairns that loan servicers

violated their statutory duties under RESPA are geniiane to foreclosure proceedings on the

mortgaged property.” Pttche, 256 F. Supp. 3d at 549; see also Sitjee, 2016 WL 2770806, at *10

(concluding that RESPA claim was geniiane to prior foreclosure matter).                  Here, all four of

Plaintiffs’ claims are premised on Wells Fargo’s failure to correct the “clerical error” in Plaintiffs’

mortgage application. Thus, each of Plaintiffs’ claims arise out of the mortgage transaction. As a

result, the Court concludes that Plaintiffs’ claims are gerniane such that they are now barred by

entire controversy doctrine.

        Plaintiffs argue that the entire controversy does not apply because their claims were

unknown at the time of the original action, citing to the fact that they did not attempt to raise these

issues in the state court until their motion to vacate final judgment in 2012. Plfs. Opp. at 10. The

entire controversy doctrine does not bar claims that were “unknown, unripened or unaccrued at the

time of the original action.” In re Mullarkev, 536 f.3d 215, 229 (3d Cir. 2008) (citing Mystic Isle

Dev. Corp.   V.   Perkskie & Nehmad, 142 N.J. 310 (1995)). However, “[i]f during the pendency of

the litigation, claims arise which are part of the entire controversy, the claimant must seek leave to



                                                  10
file supplemental pleadings” or such claims will be barred in a subsequent suit. Pttche, 256 F.

Supp. 3d at 54$. The fact that Plaintiffs did not assert these issues in state court until 2012 is a red

herring7 because Plaintiffs first learned of the “clerical error” in January 2009, when Wells Fargo

informed Plaintiffs that they were in default for allegedly providing false social security numbers.

Comp.   ¶ 14. In fact, Plaintiffs allege that Wells Fargo failed to respond to resulting loss mitigation
applications while the foreclosure proceedings were pending. Id.       ¶ 19. Because Plaintiffs were
aware of the underlying conduct, the alleged clerical error, prior to the final judgment in the

foreclosure matter, the claims were ripe. As a result, Plaintiffs’ argument is unavailing.8 BNYM

and Wells Fargo’s motion to dismiss is granted on these grounds.

        In sum, the Complaint is dismissed in its entirety as to Wells Fargo and BNYM. Moreover,

providing Plaintiff with an opportunity to amend the Complaint as to these Defendants would be

futile because an amendment could not overcome the Rooker-feidman or the entire controversy

doctrine. As a result, dismissal is with prejudice as to Wells Fargo and BNYM. See Mason v. US

Bank, No. 16-1366, 2016 WL 718982$. at *6 (D.N.J. Dec. 12, 2016).

            B. Gateway’s Motion to Dismiss

        Gateway contends that the Complaint should be dismissed because Plaintiffs fail to plead

any facts demonstrating that Gateway was involved in the alleged wrongdoing. See generally

Gateway Br. Federal Rule of Civil Procedure 8, which addresses the sufficiency of pleadings, is

designed to “give the defendant fair notice of what the.. claim is and the grounds upon which it
                                                             .




rests.” Belt AtL Coip., 550 U.S. at 555. As discussed, Rule 8 requires a plaintiff to plead “factual



‘
  In addition, Plaintiffs do not indicate that they were legally prohibited from raising their claims
at an earlier point in the state court proceedings.
8
 Because Plaintiffs’ remaining claims are barred by the entire controversy doctrine, the Court does
not address Wells Fargo and BNYM’s remaining arguments as to dismissal.
                                                   ii
content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft, 556 U.S. 678; see also Major Tours, inc. v. (‘olorel, 720 F. Supp.

2d 5$7, 603 (D.N.J. 2010) (explaining that “a complaint must allege, in more than legal boilerplate,

those facts about the conduct of each defendant giving rise to liability”). Plaintiffs fail to plead

sufficient facts to establish that Gateway was involved in the purported wrongdoing. The only

specific allegation as to Gateway is that it “initially prepared and submitted the faulty lending

documents at issue.” Compi. at 3. Plaintiffs, however, plead that Gateway “assigned its right to

another Defendant in 2009.” Id. at 3-4. As a result, Gateway was not involved in Wells Fargo’s

decision to pursue foreclosure proceedings against Plaintiffs, the foreclosure matter, or Wells

Fargo’s alleged failure to review Plaintiffs’ loss mitigation applications. Thus, Plaintiffs plead

insufficient facts demonstrating that Gateway was in involved in the alleged wrongful conduct.9

Gateway’s motion to dismiss is therefore granted, and Gateway is dismissed as a party in this

matter.

   V.        CONCLUSION

          For the reasons stated above, Defendants’ motions to dismiss (D.E. 9, 10) are GRANTED

and the Complaint is dismissed in its entirety. The Complaint is dismissed with prejudice as to



  In their opposition brief, Plaintiffs argue that Gateway is liable because it made a mistake in
Plaintiffs’ original mortgage application by including Ms. Rodriguez’s passport number instead of
her social security number then “failed to fulfill its continuing obligation to correct all errors and
defects connected with the mortgage loan application before it assigned its interest to” Wells
Fargo. Plfs. Opp. at 6. The Court, however, disregards this argument because Plaintiffs cannot
augment their Complaint through briefing. See Commonwealth of Pa. cx ret. Zimmerman v.
PepsiCo, Inc., $36 f.2d 173, 181 (3d Cir. 198$) (“It is axiomatic that the complaint may not be
amended by the briefs in opposition to a motion to dismiss.”) (quoting C’ar Carriers, Inc. v. ford
Motor Co., 745 F.2d 1101, 1107 (7th Cir.19$4)). But even if properly pled, Plaintiffs’ claims
against Gateway are barred by the statute of limitations; Gateway assigned its interest in the
mortgage to Wells Fargo in 2009 and the Complaint was not filed until 2018. See N.J.S.A. 2A:14-
1 (setting six-year statute of limitation for negligence and fraud claims, among others); 12 U.S.C.
§ 2614 (setting three-year statute of limitation for Plaintiffs’ RESPA claim).
                                                  12
Wells Fargo and BNYM. As for Gateway, the Complaint is dismissed without prejudice and

Plaintiffs are granted leave to file an Amended Complaint. Plaintiffs have thirty (30) days to file

an Amended Complaint, if they so choose, consistent with this Opinion. If Plaintiffs fail to file an

Amended Complaint, the dismissal will be with prejudice. An appropriate Order accompanies this

Opinion.

Dated: April 9, 2019




                                                      John Michael Vazqu, U.D.J.




                                                 13
